          Case 2:13-cv-00396-RMP                   ECF No. 296           filed 06/10/20     PageID.3570 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                  for the_                                    U.S. DISTRICT COURT
                                                     Eastern District of Washington                     EASTERN DISTRICT OF WASHINGTON


            FRIENDS OF MOON CREEK, et al.,                                                               Jun 10, 2020
                                                                     )                                        SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:13-CV-396-RMP
 DIAMOND LAKE IMPROVEMENT ASSOCIATION,                               )
INC.; PHIL ANDERSON, Director Department of Fish &                   )
 Wildlife; SHARON SORBY, Coordinator Pend Oreille
         County Noxious Weed Control Board,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
           Defendant DLIA’s Motion to Dismiss, ECF No. 284, is GRANTED, in part, and DENIED, in part. All of Plaintiffs’ pending
✔ other:claims against Defendant DLIA are hereby DISMISSED with prejudice. All of DLIA’s pending counterclaims against all
’
           Plaintiffs are hereby DISMISSED without prejudice. Defendant Sharon Sorby’s Request to Dismiss claims against her, ECF
           No. 290, is GRANTED. Defendant Phil Anderson’s Request to Dismiss claims against him, ECF No. 289, is GRANTED.
           Defendant Phil Phil Anderson’s pending crossclaim against Defendant DLIA is hereby DISMISSED without prejudice.
           All of Plaintiffs’ claims against Sharon Sorby and Phil Anderson are hereby DISMISSED with prejudice.
           Judgment entered for the Defendants.
This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                        ROSANNA MALOUF PETERSON                              on a construed motion for
      summary judgment.


Date: 6/10/2020                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Tonia Ramirez
                                                                                          (By) Deputy Clerk

                                                                             Tonia Ramirez
